DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on the application filed 02/05/21. Claims 1-4 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,965,397. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,965,397, as follows:
Present application
U.S. Patent No. 10,965,397
1. A transmitting apparatus comprising: an encoder configured to encode input bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the 

and a code length being 64800 bits, wherein the input bits are based on broadcast data;  interleaving the parity bits;  splitting a codeword comprising the input bits and the interleaved parity bits into a plurality of bit groups;  interleaving the plurality of bit groups based on an interleaving order, to provide an interleaved codeword, wherein the interleaving order is obtained based on the code rate being 6/15 and the code length being 64800 bits;  mapping bits of the interleaved codeword onto constellation points, wherein the constellation points are based on 64-quadrature amplitude modulation (QAM) and the code rate being 6/15;  generating the broadcast signal based on the mapped constellation points using orthogonal frequency division (OFDM) processing;  

represented as follows: TABLE-US-00039 Order of the interleaving .pi.(j) (0 .ltoreq.  j &lt;  180) j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 
47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 100 101 102 103 104 105 106 107 108 109 110 111 1- 12 113 114 115 116 117 

137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 1- 
56 157 158 159 160 161 162 163 164 165 166 167 168 169 170 171 172 173 174 175 
176 177 178 1- 79 .pi.(j) 29 17 38 37 27 43 31 35 16 46 44 9 23 1 34 45 14 18 
156 19 22 40 5- 0 24 56 49 26 42 69 47 59 61 66 52 64 65 67 54 170 68 132 51 70 
41 21 5 160 7 13 55 62 53 63 58 3 167 71 57 151 60 36 25 74 39 32 72 85 86 107 
113 48 88 2 129 137 20 73 166 75 77 142 174 15 149 28 145 92 169 30 133 1- 63 
119 82 176 152 134 139 148 164 99 173 104 83 106 112 135 153 0 128 144 98 171- 
94 97 143 110 118 127 84 79 108 126 131 93 111 91 4 125 162 157 158 109 140 123 
154- 150 80 11 12 146 96 81 165 8 89 138 105 141 103 6 100 161 172 78 101 115 
179 147 11- 6 136 122 87 33 130 124 175 120 90 102 10 114 159 76 177 178 121 

 
    2.  The transmitting method of claim 1, wherein each of the plurality of 
bit groups comprises 360 bits. 
 
    3.  The transmitting method of claim 1, wherein the .pi.(j) is determined 
based on at least one of the code length, a modulation method for the mapping 
and the code rate. 
 
    4.  A receiving method comprising: receiving a signal from a transmitting 
apparatus;  demodulating the signal to generate values according to 
64-quadrature amplitude modulation (QAM);  splitting the values into a 
plurality of groups;  deinterleaving the plurality of groups;  and decoding 
values of the deinterleaved plurality of groups based on a low density parity 

wherein the plurality of groups are deinterleaved based on a following 
equation: Y.pi.(j)=Xj for (0.ltoreq.j.ltoreq.N.sub.group), where Xj is a jth 
group among the plurality of groups, Yj is a jth group among the deinterleaved 
plurality of groups, N.sub.group is a total number of the plurality of groups, 
and .pi.(j) denotes a deinterleaving order for the deinterleaving, and wherein 
the .pi.(j) is represented as follows: TABLE-US-00040 Order of the interleaving 
.pi.(j) (0 .ltoreq.  j &lt;  180) j 0 1 2 3 4 5 6 7 8 9 10 11 23 24 25 26 27 28 
29 30 31 32 33 34 46 47 48 49 50 51 52 53 54 55 56 57 69 70 71 72 73 74 75 76 
77 78 79 80 92 93 94 95 96 97 98 99 100 101 102 103 115 116 117 118 119 120 121 

164 165 166 167 168 169 170 171 172 .pi.(j) 29 17 38 37 27 43 31 35 16 46 44 9 
24 56 49 26 42 69 47 59 61 66 52 64 160 7 13 55 62 53 63 58 3 167 71 57 113 48 
88 2 129 137 20 73 166 75 77 142 82 176 152 134 139 148 164 99 173 104 83 106 
110 118 127 84 79 108 126 131 93 111 91 4 12 146 96 81 165 8 89 138 105 141 103 
6 87 33 130 124 175 120 90 102 10 114 159 76 Order of the interleaving .pi.(j) 
(0 .ltoreq.  j &lt;  180) j 12 13 14 15 16 17 18 19 20 21 22 35 36 37 38 39 40 
41 42 43 44 45 58 59 60 61 62 63 64 65 66 67 68 81 82 83 84 85 86 87 88 89 90 
91 104 105 106 107 108 109 110 111 112 113 114 127 128 129 130 131 132 133 134 
135 136 137 150 151 152 153 154 155 156 157 158 159 160 173 174 175 176 177 178 
179 .pi.(j) 23 1 34 45 14 18 156 19 22 40 50 65 67 54 170 68 132 51 70 41 21 5 

135 153 0 128 144 98 171 94 97 143 125 162 157 158 109 140 123 154 150 80 11 
100 161 172 78 101 115 179 147 116 136 122 177 178 121 168 95 117 155. 
 
    5.  The receiving method of claim 4, wherein each of the plurality of 
groups comprises 360 values. 
 
    6.  The receiving method of claim 4, further comprising: deinterleaving one 
or more values from among the values of the deinterleaved plurality of groups, 
wherein the decoding is performed using the values of the deinterleaved 
plurality of groups comprising the deinterleaved one or more values. 



Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,447,428. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,447,428, as follows:
Present application
U.S. Patent No. 10,447,428
1. A transmitting apparatus comprising: an encoder configured to encode input bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 64800 bits; an interleaver configured to interleave the parity bits, split a codeword comprising the input bits and the interleaved parity bits into a plurality of bit groups, and interleave the plurality of bit groups based on an interleaving order; a mapper configured to demultiplex bits of the interleaved plurality of bit groups to generate cells and map the cells to constellation points for 64-quadrature amplitude modulation (QAM); and a transmitter configured to transmit a signal which is generated based on the constellation points, wherein the plurality of bit groups are interleaved based on a following equation: Y.sub.j=X.sub..pi.(j) for (0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a number of the plurality of bit groups, and .pi.(j) denotes the interleaving order, and wherein the .pi.(j) is represented as follows: TABLE-US-00039 Order of the interleaving .pi.(j) (0 .ltoreq. j < 180) j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 179 .pi.(j) 29 17 38 37 27 43 31 35 16 46 44 9 23 1 34 45 14 18 156 19 22 40 50 24 56 49 26 42 69 47 59 61 66 52 64 65 67 54 170 68 132 51 70 41 21 5 160 7 13 55 62 53 63 58 3 167 71 57 151 60 36 25 74 39 32 72 85 86 107 113 48 88 2 129 137 20 73 166 75 77 142 174 15 149 28 145 92 169 30 133 163 119 82 176 152 134 139 148 164 99 173 104 83 106 112 135 153 0 128 144 98 171 94 97 143 110 118 127 84 79 108 126 131 93 111 91 4 125 162 157 158 109 140 123 154 150 80 11 12 146 96 81 165 8 89 138 105 141 103 6 100 161 172 78 101 115 179 147 116 136 122 87 33 130 124 175 120 90 102 10 114 159 76 177 178 121 168 95 117 155 2. The transmitting apparatus of claim 1, wherein each of the plurality of bit groups comprises 360 bits. 3. A receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on 64-quadrature amplitude modulation (QAM); a deinterleaver configured to split the values into a plurality of groups, deinterleave the plurality of groups and deinterleave one or more values from among values of the deinterleaved plurality of groups, a decoder configured to decode values of the deinterleaved plurality of groups comprising the deinterleaved one or more values based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 64800 bits, wherein the plurality of groups are deinterleaved based on a following equation: Y.sub..pi.(j)=X.sub.j for (0.ltoreq.j<N.sub.group) where X.sub.j is a jth group among the plurality of groups, Y.sub.j is a jth group among the deinterleaved plurality of groups, N.sub.group is a number of the plurality of groups, and .pi.(j) denotes a deinterleaving order for the deinterleaving, and wherein the .pi.(j) is represented as follows: TABLE-US-00040 Order of the interleaving .pi.(j) (0 .ltoreq. j < 180) j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 179 .pi.(j) 29 17 38 37 27 43 31 35 16 46 44 9 23 1 34 45 14 18 156 19 22 40 50 24 56 49 26 42 69 47 59 61 66 52 64 65 67 54 170 68 132 51 70 41 21 5 160 7 13 55 62 53 63 58 3 167 71 57 151 60 36 25 74 39 32 72 85 86 107 113 48 88 2 129 137 20 73 166 75 77 142 174 15 149 28 145 92 169 30 133 163 119 82 176 152 134 139 148 164 99 173 104 83 106 112 135 153 0 128 144 98 171 94 97 143 110 118 127 84 79 108 126 131 93 111 91 4 125 162 157 158 109 140 123 154 150 80 11 12 146 96 81 165 8 89 138 105 141 103 6 100 161 172 78 101 115 179 147 116 136 122 87 33 130 124 175 120 90 102 10 114 159 76 177 178 121 168 95 117 155 4. The receiving apparatus of claim 3, wherein each of the plurality of groups comprises 360 values.
1.  A transmitting apparatus which transmits a broadcasting signal for television (TV) broadcasting, the transmitting apparatus comprising: an encoder configured to encode input bits to generate parity bits based on a low density parity check (LDPC) code having a code rate being 6/15 and a code length being 
64800 bits, wherein the input bits are based on broadcasting data;  an interleaver configured to interleave the parity bits, split a codeword comprising the input bits and the interleaved parity bits into a plurality of bit groups and interleave the plurality of bit groups based on an interleaving order, to provide an interleaved codeword, wherein the interleaving order is obtained based on the code rate being 6/15 and the code length being 64800 bits;  a mapper configured to map bits of the interleaved codeword onto 
constellation points, wherein the constellation points are based on 64-quadrature amplitude modulation (QAM) and the code rate being 6/15;  a signal generator configured to generate the broadcasting signal based on the mapped constellation points using orthogonal frequency division (OFDM) processing;  and a transmitter configured to transmit the generated broadcasting signal, wherein the plurality of bit groups are interleaved based on a following equation: Y.sub.j=X.sub.(.pi.(j) for 
(0.ltoreq.j&lt;N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a total number of the plurality of bit groups, and .pi.(j) denotes the interleaving order, and wherein the .pi.(j) is 
represented as follows: TABLE-US-00039 Order of group-wise interleaving .pi.(j) 
(0 .ltoreq.  j &lt;  180) j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 
72 73 74 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 97 98 99 100 101 102 103 104 105 106 107 108 109 110 111 1- 12 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 1- 33 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 1- 56 157 158 159 160 161 162 163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 1- 79 .pi.(j) 29 17 38 37 27 43 31 35 16 46 44 9 23 1 34 45 14 18 156 19 22 40 5- 0 24 56 49 26 42 69 47 59 61 66 52 64 65 67 54 170 68 132 51 70 41 21 5 160 7 13 55 62 53 63 58 3 167 71 57 151 60 36 25 74 39 32 72 85 86 107 113 48 88 2 129 137 20 73 166 75 77 142 174 15 149 28 145 92 169 30 133 1- 63 
119 82 176 152 134 139 148 164 99 173 104 83 106 112 135 153 0 128 144 98 171 94 97 143 110 118 127 84 79 108 126 131 93 111 91 4 125 162 157 158 109 140 123 154 150 80 11 12 146 96 81 165 8 89 138 105 141 103 6 100 161 172 78 101 115 179 147 11 6 136 122 87 33 130 124 175 120 90 102 10 114 159 76 177 178 121 168 95 117 155. 
 
    2.  The transmitting apparatus of claim 1, wherein each of the plurality of 
bit groups comprises 360 bits. 
 
    3.  The transmitting apparatus of claim 1, wherein the interleaver further 
comprises: a block interleaver configured to interleave the interleaved 
plurality of bit groups using a plurality of columns, each of the plurality of 
columns comprising a first part and a second part. 
 
    4.  The transmitting apparatus of claim 1, wherein the .pi.(j) is 
determined based on at least one of the code length, a modulation method for 
the mapping and the code rate. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        1/12/2022